Citation Nr: 1442902	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-21 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the appellant's combined disability rating of 70 percent, effective June 1, 2010, was properly calculated.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In an October 2010 rating decision, the RO, inter alia, granted service connection for a left knee disability and assigned an initial 10 percent disability rating, effective June 1, 2010.  The RO also increased the disability rating for the Veteran's previously service-connected right knee disability to 60 percent, effective June 1, 2010.  In an October 2010 letter, the RO advised the Veteran that, in light of its decision, his combined disability rating had been increased to 70 percent, effective June 1, 2010.  The Veteran appealed this determination, arguing that the RO had miscalculated his combined disability rating by failing to add his service-connected tinnitus rating of 10 percent.  

In a March 2011 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disabilities and the appellant appealed, claiming that he is unable to maintain employment due to his service-connected disabilities.  

This matter was previously before the Board in August 2013, at which time the issues on appeal were remanded for additional action.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file and Veterans Benefits Management System have been reviewed; documents therein are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an April 2013 letter, the RO advised the Veteran that the requested Board hearing was scheduled for May 10, 2013.  

On May 9, 2013, the Veteran telephoned the RO and indicated that he would be unable to attend the hearing because he had been scheduled for a surgical procedure the following day.  He requested that his Board hearing be rescheduled.  

In the August 2013 remand, the Board found that the Veteran's report that he had been scheduled to undergo surgery on the day of the hearing constituted good cause.  The Board remanded the Veteran's claims so that a hearing could be scheduled.  See 38 C.F.R. § 20.702(c) (2013).  

In March 2014, the RO rescheduled the Veteran's hearing for May 8, 2014; the Veteran was notified in a March 19, 2014.  In April 2014, the Veteran submitted a statement indicating that he recently had undergone a medical procedure and needed to reschedule his hearing; he also submitted medical records confirming the procedure with his request to reschedule.  Unfortunately, this request to reschedule was not received until May 23, 2014.  As such, the Board must remand the Veteran's claims so that a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, hearing before a VLJ from the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



